Citation Nr: 1607506	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to June 1956 and from August 1956 to May 1973.  In April 2007, the Veteran passed away.  The appellant is his surviving spouse. They were married for 54 years. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision.

In January 2016, the appellant provided testimony at a hearing before the undersigned Veterans Law Judge.  A friend of the appellant, S. G., appeared, but only observed the proceedings; she did not provide any testimony.  A complete transcript of the hearing has been associated with the claims file. 

Since the August 2015 statement of the case, the appellant has submitted additional evidence pertaining to the pending appeal including a statement from the Veteran's primary care physician, Dr. G. V, medical literature pertaining to the development of non-Hodgkin's lymphoma, and additional lay statements.  At the hearing and in a January 2016 writing notice, the appellant waived initial review of this documentation by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In April 2007, the Veteran died, and the cause of death identified on the death certificate was lymphoma cancer. 
 
2.  The Veteran made multiple attempts to service connect the lymphoma prior to his death, but was unsuccessful.  At the time of his death, the Veteran was not service connected for any disability.
 
3.  The evidence does not establish that it is at least as likely as not (50 percent or greater) that the Veteran's lymphoma was caused by exposure to rocket fuel or other chemicals during his military service, or to any other disease or injury incurred during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  He had over 21 years of active military service, and he received the Air Force Longevity Service Award, which the appellant testified he was especially proud of receiving.  During her hearing before the undersigned, the appellant also testified that the Veteran was an honorable person.  He was clearly a credit to the Air Force and to his family, and his service to his country is greatly appreciated.  

I.  Service Connection for Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In April 2007, the Veteran passed away.  His death certificate identified the cause of his death as lymphoma cancer.  At the time of his death, the Veteran was not service connected for any disability. The appellant seeks service connection for the cause of the Veteran's death by advancing arguments made by the Veteran during his lifetime that his lymphoma was the result of his exposure to rocket fuel and other chemicals.  He stated that he was exposed to such chemicals during the maintenance of rocket engines in the performance of his duties as a rocket engineer technician and a maintenance supervisor.  The Veteran's military specialty upon retirement noted on his DD-214 was as a missile maintenance superintendent.  

Prior to the Veteran's death, he made several unsuccessful attempts to service connect lymphoma.   In October 1986, the Veteran filed a claim of service connection for lymphoma cancer due to exposure to rocket fuel.  In a December 1986 rating decision, the RO found no evidence of relevant symptoms or complaints during service, to include a January 1973 separation examination, which was negative for any issues with the lymphatic system. Furthermore, the RO concluded that even if it conceded exposure to fuels in service, there was no known medical basis for associating such exposure to the Veteran's lymphoma.  

The Veteran appealed the December 1986 rating decision to the Board, which affirmed the RO's findings in an August 1987 decision.  The Board also found no evidence of lymphoma or symptoms that could be attributed to service.  The first objective evidence identified of lymphoma was several years after service in 1982, approximately nine years after the Veteran's discharge, and there was no known association between exposure to rocket fuel and the development of lymphoma. 

Following the Board's affirmation, the Veteran filed a new claim of service connection for lymphoma in September 1997, which was handled by the RO as a claim to reopen.  The RO declined to reopen the claim based on new and material evidence in a December 1997 rating decision because outpatient treatment records obtained showed current treatment for lymphoma, which was already substantiated, but no evidence of nexus to service.  

In January 1998, the RO reopened the service connection claim based on a new theory supplied by the Veteran based on nicotine dependence.  However, the RO declined service connection since there was no evidence of lymphoma during service or as a direct result of the Veteran's tobacco use in military service.  

Notwithstanding the previous denials, the Board reviewed the record in its entirety to determine if service connection was warranted.  Unfortunately, the record continues to demonstrate that the Veteran's lymphoma cancer was not related to service. 

At the April 1952 and June 1952 enlistment examinations, and May 1956 and January 1973 separation examinations, the Veteran's skin and lymphatic system were normal.  Furthermore, no issues were noted with fatigue or with the bowel system, symptoms which were later complained of and attributed to the lymphoma cancer after service.  At separation, the Veteran reported that he was in good health.  Additional examinations conducted in August 1955, September 1961, August 1962, May 1963, February 1970, and a number of sick call visit reports spanning the Veteran's service, were also negative for evidence of lymphoma or symptoms that could be attributed to lymphoma. 

In September 1982, approximately nine years after service, the Veteran underwent a biopsy at the Leonard Wood Army Community Hospital based on enlarged lymph nodes of the axilla and groin areas.  The biopsy was highly suggestive of poorly differentiated nodular lymphocytic lymphoma. Over the next three decades, the Veteran underwent a series of treatments including chemotherapy to manage the lymphoma.  Throughout treatment, much of which was conducted at Army Community Hospitals, VA Medical Centers and through private treating sources Dr. S. R. and Dr. E. G., no treating or evaluating medical professional provided a statement as to the etiology of the lymphoma. The focus of the progress notes reviewed was on diagnosis of the lymphoma and subsequent treatment. 

To further his service connection claim before his death, the Veteran submitted several articles in an attempt to provide such links to service.  The first article titled Environmental Testing of Components for Use in Hypergolic Propellant Systems and the second article titled Gaylord Chemical Plant Nitrogen Tetroxide Explosion both provided an overview of the toxicity of chemicals used to make fuels including hypergolic propellant oxidizer, nitrogen tetroxide, hydrazine, and mono-methylhydrazine.  The second article focused on the effects of  nitrogen tetroxide when it was turned into gas form during a specific incident where a factory exploded.  The Veteran provided no evidence, and none was seen in the service treatment records or personnel records, to indicate that the Veteran was exposed to this chemical in gas form.  Therefore, the second article is not directly applicable to the Veteran's assertions. The first article is too general for the purposes of establishing nexus to service. 

The Veteran also provided an article titled Hydrazine Blending and Storage Facility Interim Response Action.  This article discussed the hydrazine fuels used for rocket propellants and the process used to decontaminate the site.   In reference to carcinogens, the Veteran marked a sentence in the article that says "A decompensation product of UDMH is NDMA, a suspected human carcinogen."   This article does not conclusively prove that that NDMA is a carcinogen.  Even if it did, the article also does not determine what levels are needed for exposure to develop into lymphoma.  Like the first article, the information provided is too general to use to provide nexus to service.   

The Veteran also provided VA a copy of the Emergency Exposure Manual from the University of Florida dated January 31, 1986 covering the chemical hydrazine. This document identifies the chemical as a component in rocket fuel, how it smells, and notes that it is a carcinogen.  The article also notes that a means to determine exposure to the chemical is to have air samples collected.  There is an odor threshold that serves as a warning of exposure, and that contact should be minimized.  The Veteran stated on several occasions that he was provided and used protective gear, which would have minimized any potential overexposure.  However, he also indicated in statements to VA in the 1980s that as a supervisor he was frequently in and out of the work area, suggesting (but not stating such) that he did not necessarily wear protective clothing at all times.

Another article submitted by the Veteran was from a military website discussing common routes of exposure to hydrazine through skin contact and inhaling fumes.  As noted above, the Veteran wore protective gear and there is no evidence that he had an incident where excessive exposure occurred, such as breathing in fumes for prolonged periods or getting the chemicals on the skin.  Being in and out of the areas did not negate the fact that he was provided protective clothing. 

The appellant testified that the Veteran had told her on a few occasions he or the people he worked with would be rendered unconscious from the fumes and someone would have to bring them outside to the fresh air to revive them.  However, she also stated the Veteran admitted he had never sought treatment.  Therefore, there is no documentation in the military records of any type of overexposure to chemicals or negative effects.

In June 2010, the appellant also submitted articles pertaining to possible nexus.  She submitted an excerpt from a medical source discussing non-Hodgkin's lymphoma.  The article provided an overview of symptoms, how it is diagnosed, how it is staged and treatment. This article is also too general to substantive nexus to service because it does not speak to the Veteran's unique situation. 

The appellant also provided general information article about triethanolamine, one of the chemicals that the Veteran reported being exposed to in service. The article discusses the common use of this chemical in every day products such as lotions and shampoos.  The subsequent article titled Summary of Technical Reports Review Subcommittee Comments notes that there is evidence of carcinogenic activity in male and female rats, but these articles provide very sparse information as to the link of either drug to the development of cancer in humans.  The Board finds these articles too general to support nexus to service. 

The appellant also provided an article about Unsymmetrical Dimethylhydrazine (UDMH) from Wikipedia, which discusses generally about the composition of the chemical and its use in rocket fuel.  Nothing in this article talks about any potential link to the development of lymphoma.  This article is also too general to support nexus to service.      

In addition to the articles provided by the Veteran and the appellant, they have both made statements on the record linking lymphoma to the Veteran's exposure to rocket fuel in service.  Although lay persons are competent to provide opinions on some medical issues, here, causation of lymphoma falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although both the Veteran and his wife are considered competent to describe the presence of symptoms and their onset, statements regarding the etiology of the lymphoma  are of limited probative value because such determinations involves complex medical questions.  Neither the Veteran nor the appellant have had medical training to provide them with a basis to competently answer complex medical questions. 

In December 2010, the appellant submitted a letter from the Veteran's primary care physician Dr. G. V regarding the development of lymphoma.  The physician did not provide an opinion linking lymphoma to service.  He merely states that the Veteran has lymphoma and separately states that "exposure to potential carcinogenic agency during military career would be a matter of record."  This does not link the two together. 

To clarify the record, VA obtained a medical opinion to determine whether the Veteran's chemical exposure during military service resulted in lymphoma, which materially contributed to the Veteran's death.  The examiner opined that peer-reviewed medical literature does not report that chemical exposure to nitrogen tetroxide, triethanolamine, or UDMH causes Hodgkin's lymphoma. The examiner consulted a number of sources including from the National Institutes of Health, the Centers for Disease Control, and Patty's Industrial Hygiene and Toxicology Volume 1A, 2B, 2C: Toxicology. 

Without probative evidence linking exposure to rocket fuel chemicals or some other disease or incident in service to the development of the Veteran's lymphoma, service connection must be denied for the cause of the Veteran's death.  


II.  VA's Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In the present case, notice was provided by a letters in April 2010, which informed the appellant of all the elements required.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The letter specifically informed the appellant that the Veteran was not service connected for any disabilities at the time of his death.  As such, the duty to notify has been met as to timing and content.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant VA and private treatment records appear to have been obtained, as were service treatment records.  The Board notes that VA attempted to obtain private treatment records from the South Texas Cancer Center (Dr. P), the Nacogdoches Medical Center (Dr. D. C.), and Dr. G. V.  Unfortunately, the records were retained for periods of no more than 10 years and had been destroyed by the time VA attempted to obtain these records. 

VA also obtained a medical opinion in August 2015 which was based on a full and complete knowledge of the evidence of record and on a review of the medical literature.  As such, the Board concludes that the medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The appellant was also provided an opportunity to provide testimony at a Board hearing before the undersigned in January 2016.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply which consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the appellant was assisted at the hearing by an accredited representative. The representative and the Veterans Law Judge asked questions directed at what was necessary to establish service connection for the cause of the Veteran's death, and based on evidence identified at the hearing, additional medical records were obtained. The hearing also focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and that of her representative, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim. Therefore, the Board finds there has been no prejudice to the appellant to proceed. 

In conclusion, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the appellant in adjudicating this appeal.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


